Quillian, Chief Judge.
The defendant brings this appeal from the revocation of his probated sentence. Held:
The revocation order contained four grounds as the bases for revoking the defendant’s probation. The enumerations of error contend that three of these grounds are not sustained by the evidence, thereby leaving unchallenged a ground which would have warranted the revocation order.
Moreover, only slight evidence is sufficient to sustain a finding revoking probation. State v. Brinson, 248 Ga. 380 (2) (283 SE2d 463). The evidence in this case authorized the imposition of the order.

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.